Citation Nr: 0419201	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1969 to January 1971, including service in the 
Republic of Vietnam from September 1969 to September 1970.  
He was awarded the Combat Infantryman's Badge, the Air Medal, 
and the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
post-traumatic stress disorder (PTSD), with an initial 
evaluation of 30 percent disabling.  The claimant appealed, 
seeking an initial rating in excess of 30 percent for his 
service-connected PTSD.  


REMAND

This claim must be Remanded to the RO to afford the claimant 
a current VA PTSD examination because of testimony which 
indicates that the last VA PTSD did not accurately reflect 
the severity of the claimant's social and occupational 
impairment stemming from his service-connected PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The record shows that the claimant appeared and offered 
testimony in support of his claim at a videoconference 
hearing held in February 2004 before the undersigned Veterans 
Law Judge of the Board of Veterans' Appeals.  At that 
hearing, the claimant testified that his symptoms of PTSD 
have worsened in severity; that at the time of his VA PTSD 
examination in September 2002, he was enjoying elevated 
spirits because of the completion of surgery; that his 
service-connected PTSD has caused him to lose many jobs; that 
he is compelled to miss work frequently because of his PTSD 
symptoms, including night sweats, panic attacks, severe 
insomnia, outbursts of uncontrollable anger, mood swings, and 
inability to maintain an effective work relationship; that 
his loss of memory is worsening, causing inability to 
complete tasks; that he is being followed by his family 
physician for his PTSD symptoms and was treated with high 
dosages of Prozac; and that he is now taking Zoloft for 
control of his PTSD symptomatology.  The claimant testified 
that he has been denied entrance into the PTSD program at the 
VAMC, Cincinnati, because he declined to enter an associated 
substance abuse program at that facility.

The Board is of the opinion that another VA PTSD examination 
is warranted to determine the nature and extent of the 
claimant's service-connected PTSD, and its effect upon his 
industrial capacity.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected PTSD, or for any substance 
abuse.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran in the possession of Dr. 
Salim Bakali, M.D., as well as all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Cincinnati, 
since August 2003.

2.  The RO should schedule a VA PTSD 
examination of the veteran by a board of 
two qualified examiners who are capable 
of diagnosing and evaluating PTSD, and 
who have each reviewed the veteran's 
claims folder prior to their evaluations.  
The examiners should each express their 
opinions as to the extent of the 
claimant's social and occupational 
impairment stemming from his service-
connected PTSD under the criteria set 
forth in the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examining 
psychiatrists are asked to state their 
medical opinions with respect to the 
following matters:

(a.)  State the extent to which the 
claimant's work efficiency and ability to 
perform occupational tasks are decreased 
by reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

(b.)  State the extent to which the 
claimant's work efficiency and ability to 
perform occupational tasks are impaired, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to symptoms such 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); and inability to establish 
and maintain effective relationships.   

(c).  State the extent to which the 
claimant's work efficiency and ability to 
perform occupational tasks are impaired 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or 
memory loss for names of close relatives, 
his own occupation, or his own name.  

(d).  Provide a Global Assessment of 
Functioning (GAF) Score for the claimant, 
with an explanation of the meaning of the 
assigned GAF score.

3.  Upon completion of the foregoing, the 
RO should review the claims folder to 
ensure that all requested development has 
been completed; that the VA examiners 
have indicated in writing that they 
reviewed the claimant's claims folder 
prior to their examinations; and that all 
requested medical opinions have been 
provided.  The RO must ensure that all 
provisions of the VCAA are properly 
applied in the development of the claim.

4.  The RO should then readjudicate the 
claim  for an initial rating in excess of 
30 percent for service-connected PTSD in 
light of the additional evidence 
obtained.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided a Supplemental 
Statement of the Case.  That Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



